Title: To James Madison from John Rhea, 24 November 1815
From: Rhea, John
To: Madison, James


                    
                        
                            Sullivan Court House Tennessee
                            
                            24th November 1815
                        
                        
                            Sir
                        
                    
                    An Event by me anticipated in a conversation when I had the pleasure of being with You has taken place, and I no longer have a seat in the Legislature of the United States. This is regreted by me, not as it respects me particularly, but because to contribute my little aid in the adoption of measures which may be deemed necessary to promote the public good and welfare of our beloved country is denyed to me. To have been present and aiding in winding up the War system and fixing a peace establishment to me would have been gratifying: to take the mind off from the contemplation of subjects and objects which it has been long habituated to contemplate is not easy, and to be prevented from pursuing a course that the mind delighted in is unpleasant. That the will of the majority shall rule is a principle of our Government, and to submit to that rule is an incumbent duty. To maintain the Independence of the United States was the object to which my political course, during the time I was a member of Congress, was directed, that course is well known to You and I hope has Your approbation, and now that hope, when that course is stoped, is to me matter of great consolation. Not having it in my power to go and see You as heretofore, I trust You will Excuse my writting to You. I would be near You if I could. Wishing You good health and every degree of happiness, I have the honor to be with sentiments of the highest esteem Your Obedt Servt
                    
                        
                            John Rhea
                        
                    
                